Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
In claim 11, “for accommodating rotor blades” is interpreted as intended use, hence, the rotor blades are not positively recited and required.

Claim Objections
Claim 11 is objected to because of the following informalities:  change “wherein the rotor component has, at at least one axial end” to “wherein the rotor component has, at [[at]] least one axial end”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11 recites radially outside and/or on the radially outer facing side. The two statements “radially outside” and “radially outer facing side” on the two sides of the “and/or” are synonyms. One of them should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11-15 and 19 recite and/or. It is not clear if the limitations after the “and/or” are required or not. In other words, the extent and metes and bounds of the claims are indefinite and unclear. With regard to claim 11, this unclarity is to such an extent that the majority of the claim limitations are unclear. For example, in claim 11, with regard to the second “and/or” recitation where it recites “…in the first recesses; and/or
With regard to claim 14, it is not clear which protrusions and recesses are recited as they are preceded by several. It is possible that applicant has mistakenly recited protrusions instead of projections.
Claims 15 and 17 recite the limitation "the first engagement projection".  Claim 18 recites the limitation "the second region". Note that although these are recited in claim 11, but because of the “or” statement, they are not required in claim 11. Hence, in the case when “or” has been selected, which is the case in this office action, there is insufficient antecedent basis for this limitation in the claim, and the metes and bounds of the claims are indefinite.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 16 and 20 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kalogeros et al. (US 4,659,285), referred to hereafter as Kalogeros.
With regard to claim 11, Kalogeros discloses a rotor, comprising: a first rotor disk (12) which has, distributed over the circumference, a plurality of blade retaining grooves (Fig. 2, 3) which pierce the first rotor disk axially, for accommodating rotor blades (14) and, radially below the blade retaining grooves, an axially extending circumferential first annular protrusion (30); and a second rotor disk (18), fastened to the first rotor disk, which second rotor disk has, distributed over the circumference, a plurality of blade retaining grooves (Fig. 2, 3) which pierce the second rotor disk axially, for accommodating rotor blades (20) and, radially below the blade retaining grooves, a circumferential second annular protrusion (32) which extends axially with respect to the first annular protrusion; and a circumferential rotor component (22, or a combination of 22 and the radial plate numbered between 90 and 80), arranged between the rotor disks (Fig. 1), which circumferential rotor component has a first support section (Fig. 1, see the tongue bearing against and supporting 30) which comes to bear against the first annular protrusion on the side facing the rotor axis (Fig. 1), and a second support section (Fig. 1, see the tongue bearing against and supporting 32) which comes to bear against the second annular protrusion on the side facing the rotor axis (Fig. 1); wherein 

With regard to claim 12, Kalogeros further discloses that the rotor component has an axially open first annular groove surrounding the first annular protrusion and/or an axially open second annular groove surrounding the second annular protrusion (Fig. 1).

With regard to claim 13, Kalogeros further discloses that a radially outer flank of the first annular groove bears against the first annular protrusion and/or a radially outer flank of the second annular groove bears against the second annular protrusion (Fig. 1).

With regard to claim 14, Kalogeros further discloses that protrusions, which extend axially and partially in a circumferential direction are arranged on both sides of the recesses; and/or wherein the recesses are arranged in a circumferential annular projection (Fig. 1).

With regard to claim 15, Kalogeros further discloses that the first engagement projections are arranged on the first rotor disk in each case in the circumferential direction between two blade retaining grooves ; and/or wherein the first recesses are arranged on the first rotor disk in each case in an extension of the blade retaining grooves (Fig. 1-3, the first recesses are arranged on the first rotor disk in each case in an extension of the blade retaining grooves in the circumferential direction).

With regard to claim 18, Kalogeros further discloses that the second region is formed by a thickened area on the side facing away from the immediately adjacent rotor disk (Fig. 1, the thickened area is interpreted in two ways, one interpretation would be the thickened portion in the area of 104, since 104 thickens 100, and in another interpretation, the rotor component could be interpreted as a combination of 22 and the radial plate numbered between 90 and 80, in which case, the thickened portion would be in the area where arrow 80 leads to).

With regard to claim 20, Kalogeros further discloses that the rotor comprises a rotor of a gas turbine (Col. 2, lines 10-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brownhill et al. (US 2,656,147), referred to hereafter as Brownhill in view of Webb (US 2016/0090854).
With regard to claim 11:
Brownhill discloses a rotor, comprising: a first rotor disk (one of 1, 1’, or 1”) which has, distributed over the circumference, a plurality of blade retaining grooves (Fig. 2) which pierce the first rotor disk axially, for accommodating rotor blades (one of 2, 2’, or, 2”) and, radially below the blade retaining grooves, an axially extending circumferential first annular protrusion (5 or 5a); and a second rotor disk (another one of 1, 1’, or 1”), fastened to the first rotor disk, which second rotor disk has, distributed over the circumference, a plurality of blade retaining grooves (Fig. 2) which pierce the second rotor disk axially, for accommodating rotor blades (another one of 2, 2’, or, 2”) and, radially below the blade retaining grooves, a circumferential second annular protrusion (5 or 5a) which extends axially with respect to the first annular protrusion; and a circumferential rotor component (7), arranged between the rotor disks (Fig. 1), which circumferential rotor component has a first support section (Fig. 1, see the tongue bearing against and supporting 5 or 5a) which comes to bear against the first annular protrusion on the side facing the rotor axis (Fig. 1), and a second support section (Fig. 1, see the tongue bearing against and supporting 5 or 5a) which comes to bear against the second annular protrusion on the side facing the rotor axis (Fig. 1).
Brownhill does not appear to explicitly disclose that the first rotor disk has, radially outside and/or on the radially outer facing side of the first annular protrusion, at least two first recesses arranged distributed over the circumference and the rotor component has second engagement projections which engage in each case in the first recesses
However, Webb, which is in the same field of endeavor of rotors, teaches rotor disks with blade retaining grooves and blades and teaches a rotor component between them (Fig. 3, 4, [0002]), and further teaches lock plates (48, 50) at the rotors to prevent the turbine rotor blades from moving ([0044]), the lock plates have projections (74, 80, 76, and 82) that fit into recesses in the rotor (see recesses for protrusions 74 and 80 in Fig. 3, 4 and see recess 49 and 51 in Fig. 7 and 8). Webb teaches that the recesses are used for the prevention of the turbine rotor blades from moving, for anti-rotation, and moreover, for deflecting cooling air ([0044], [0054], [0057]). Webb also teaches having recesses (49, 51) in the rotor as anti-rotation means ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the lock plate and associated recesses of Webb to the rotor of Brownhill in the area of the blade retaining groove, as Webb has it, for the prevention of the turbine rotor blades from moving, for anti-rotation, and moreover, for deflecting cooling air, as both references and the claimed invention are directed to rotors.
Note that, although the disk and the thickened portion are not required in claim 11 because of the “or” statement, however combination of Brownhill and Webb discloses both, the disk is 48 (see Webb), and the thickened portion would be the thickened portion in the area of 74, 80, 76, and 82, or the edges of the channels compare to the channels (see Webb). Also in Webb, Fig. 5, see the sides of 74 thickened.

With regard to claim 12, the combination of Brownhill and Webb further discloses that the rotor component has an axially open first annular groove surrounding the first annular protrusion and/or an axially open second annular groove surrounding the second annular protrusion (Brownhill, Fig. 1).

With regard to claim 13, the combination of Brownhill and Webb further discloses that a radially outer flank of the first annular groove bears against the first annular protrusion and/or a radially outer flank of the second annular groove bears against the second annular protrusion (Brownhill, Fig. 1).

With regard to claim 14, the combination of Brownhill and Webb further discloses that protrusions, which extend axially and partially in a circumferential direction are arranged on both sides of the recesses; and/or wherein the recesses are arranged in a circumferential annular projection (Brownhill, Fig. 1, Webb, Fig. 4, 5, 7, 8).

With regard to claim 15, the combination of Brownhill and Webb further discloses that the first engagement projections are arranged on the first rotor disk in each case in the circumferential direction between two blade retaining grooves; and/or wherein the first recesses are arranged on the first rotor disk in each case in an extension of the blade retaining grooves (Brownhill, Fig. 1, Webb, Fig. 4, 5, 7, 8).

With regard to claim 18, the combination of Brownhill and Webb further discloses that the second region is formed by a thickened area on the side facing away from the 

With regard to claim 19, the combination of Brownhill and Webb further discloses that the engagement projections and/or the recesses are arranged in the second region (see Webb, Fig. 5. For example, 74 is in the thickened portion. Also in Webb, Fig. 5, see the sides of 74 thickened).

With regard to claim 20, the combination of Brownhill and Webb further discloses that the rotor comprises a rotor of a gas turbine (Brownhill, Fig. 6).
--------------------------------------------------------------------------------------------------------------------
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalogeros et al. (US 4,659,285), referred to hereafter as Kalogeros in view of Matthews et al. (US 2017/0292396), referred to hereafter as Matthews.
With regard to claim 16: 
Kalogeros discloses the rotor of claim 15, as set forth above. 
Kalogeros does not appear to explicitly disclose that the length of the first engagement projections in the circumferential direction is in each case smaller than or the same as the smallest distance between two blade retaining grooves.
However, Matthews, which is in the same field of endeavor of rotors, teaches rotor disks with blade retaining grooves and blades (Fig. 1, 2), and further teaches seal plates (11, 11a, 11,b, …) fastened to the rotor disk in order 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the engagement projections and recesses of Matthews to the rotor of Kalogeros in order to creating fastening means.

With regard to claim 17: 
Kalogeros discloses the rotor of claim 11, as set forth above. 
Kalogeros does not appear to explicitly disclose that the first engagement projections are arranged on the first rotor disk on the radially outward facing side of the annular protrusion, spaced apart from the axially free end of the annular protrusion.
However, Matthews, which is in the same field of endeavor of rotors, teaches rotor disks with blade retaining grooves and blades (Fig. 1, 2), and further teaches seal plates (11, 11a, 11,b, …) fastened to the rotor disk in order to provide sealing and covering the grooves ([0011], [0040]), and further teaches engagement projections (03) on the rotor and recesses on the seal plates (14) in order to fasten the seal plate ([0041]). Matthews further teaches that the length of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the engagement projections and recesses of Matthews to the rotor of Kalogeros in order to creating fastening means.
After the combination, the first engagement projections are arranged on the first rotor disk on the radially outward facing side of the annular protrusion, spaced apart from the axially free end of the annular protrusion.
--------------------------------------------------------------------------------------------------------------------
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brownhill et al. (US 2,656,147), referred to hereafter as Brownhill in view of Webb (US 2016/0090854), as applied to claims 15 and 11 above, and further in view of Matthews et al. (US 2017/0292396), referred to hereafter as Matthews.
With regard to claim 16: 
The combination of Brownhill and Webb discloses the rotor of claim 15, as set forth above. 
The combination of Brownhill and Webb discloses does not appear to explicitly disclose that the length of the first engagement projections in the circumferential direction is in each case smaller than or the same as the smallest distance between two blade retaining grooves.
However, Matthews, which is in the same field of endeavor of rotors, teaches rotor disks with blade retaining grooves and blades (Fig. 1, 2), and further teaches seal plates (11, 11a, 11,b, …) fastened to the rotor disk in order to provide sealing and covering the grooves ([0011], [0040]), and further teaches engagement projections (03) on the rotor and recesses on the seal plates (14) in order to fasten the seal plate ([0041]). Matthews further teaches that the length of the first engagement projections in the circumferential direction is in each case smaller than or the same as the smallest distance between two blade retaining grooves (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the engagement projections and recesses of Matthews to the rotor of the combination of Brownhill and Webb discloses in order to creating fastening means.

With regard to claim 17: 
The combination of Brownhill and Webb discloses discloses the rotor of claim 11, as set forth above. 
The combination of Brownhill and Webb discloses does not appear to explicitly disclose that the first engagement projections are arranged on the first rotor disk on the radially outward facing side of the annular protrusion, spaced apart from the axially free end of the annular protrusion.
However, Matthews, which is in the same field of endeavor of rotors, teaches rotor disks with blade retaining grooves and blades (Fig. 1, 2), and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the engagement projections and recesses of Matthews to the rotor of the combination of Brownhill and Webb discloses in order to creating fastening means.
After the combination, the first engagement projections are arranged on the first rotor disk on the radially outward facing side of the annular protrusion, spaced apart from the axially free end of the annular protrusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar US4,743,164, US4,645,424, US3,343,806, US5,236,302, US10,087,769, US6,416,282, US4,664,599, US5,352,087, and US8,226,366.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/Primary Examiner, Art Unit 3745